t c memo united_states tax_court bhupindar s and rajinder k dhillon petitioners v commissioner of internal revenue respondent docket no filed date r filed a motion to dismiss for lack of jurisdiction on the ground that ps did not file their petition for redetermination within the time prescribed by sec_6213 i r c ps 50-percent partners in e contend that their petition was timely filed ps argue that the extended time for filing a petition under sec_6226 i r c of the partnership audit and litigation procedures secs i r c enacted as part of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 tefra partnership procedures governs the period for filing the petition because r's adjustments in the notice_of_deficiency relate to adjustments of flow-through partnership items of e held eis a small_partnership under sec_6231 b i r c and is therefore not a partnership covered by the tefra partnership procedures thus the extended period for filing a petition for redetermination under sec_6226 i r c does not apply in this case held further since ps did not file their petition within the time prescribed by sec_6213 i r c r's motion to dismiss for lack of jurisdiction is granted craig m hunt for petitioners lavonne d lawson for respondent memorandum opinion nims judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction on the ground that petitioners did not file their petition within the time prescribed by sec_6213 in reply to respondent's motion to dismiss petitioners assert that the period for filing the petition under sec_6213 is inapplicable instead petitioners argue that their petition was timely filed pursuant to sec_6226 section references are to sections of the internal_revenue_code in effect for the years in issue background the relevant facts are not in dispute and may be summarized as follows petitioners resided in san jose california when they filed their petition petitioners were general partners in a partnership named b r dhillon et al ptrs d b a executive inn executive inn petitioners' schedules k-1 partner's share of income credits deductions etc attached to their and federal_income_tax returns indicate that they held an aggregate 50-percent interest in profits losses and capital of executive inn during the and taxable years kenneth and rosemary manrao were the other general partners and held the remaining 50-percent interest in profits losses and capital during the and taxable years executive inn operated a motel in campbell california petitioners filed their and federal_income_tax returns on september and date respectively on date respondent mailed to petitioners a form_4605 examination changes - partnerships fiduciaries small_business corporations and interest charge domestic international sales corporations which proposed adjustments to executive inn's and taxable years respondent timely mailed the notice_of_deficiency for petitioners' and taxable years on date petitioners mailed their petition on date the petition was filed on date discussion sec_6213 provides that a petition must be filed within days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency 1s mailed in this case respondent mailed the notice_of_deficiency on date ninety days after the mailing of the notice_of_deficiency was date petitioners mailed their petition on date and it was filed on date the petition was therefore not timely filed if sec_6213 applies petitioners argue however that sec_6213 is inapplicable in this case according to petitioners since respondent's determinations in the notice_of_deficiency arose from adjustments relating to their partnership_interest in executive inn the extended time for filing a petition under sec_6226 of the partnership audit and litigation procedures secs enacted in as part of the tax equity and fiscal responsibility act of tefra publaw_97_ sec_402 96_stat_648 tefra partnership procedures governs the time period for filing the petition under the tefra partnership procedures the tax treatment of any partnership_item shall be determined at the partnership level sec_6221 a partner's treatment of partnership items on the partner's return may not be changed except as provided in sec_6222 through of the code and the regulations thereunder sec_301_6221-1t a temporary proced admin regs fed reg date the thfra partnership procedures were designed to provide a method for uniformly adjusting items of partnership income loss deduction or credit that affect each partner 91_tc_242 congress decided that no longer would a partner's tax_liability be determined uniguely but 'the tax treatment of any partnership_item would be determined at the partnership level ' 87_tc_783 citing sec_6621 pursuant to sec_6226 any notice_partner may file a petition within days after the close of the 90-day period set forth in subsection a subsection a of sec_6226 states in pertinent part a petition by tax_matters_partner --within days after the day on which a notice of a final_partnership_administrative_adjustment is mailed to the tax_matters_partner the tax_matters_partner may file a petition for a readjustment of the partnership items for such taxable_year with-- the tax_court sec_6231 defines a notice_partner as a partner who at the time in guestion would be entitled to notice under subsection a of sec_6223 determined without regard to subsections b and e b thereof sec_6223 a provides a secretary must give partners notice of beginning and completion of administrative proceedings --the secretary shall mail to each partner whose name and address is furnished to the secretary notice of-- the beginning of an administrative_proceeding at the partnership level with respect to a partnership_item and the final_partnership_administrative_adjustment resulting from such proceeding a partner shall not be entitled to any notice under this subsection unless the secretary has received at least days before it is mailed to the tax_matters_partner sufficient information to enable the secretary to determine that such partner is entitled to such notice and to provide such notice to such partner subsections b and e b of sec_6223 involve special rules relating to partnerships with more than partners and are not pertinent here since petitioners have furnished their names and address to the secretary petitioners fit within the definition of a notice_partner if the tefra partnership procedures apply see sec_6231 therefore if the thfra partnership procedures apply then petitioners would have no less than days after respondent mails the notice of final_partnership_administrative_adjustment fpaa to file their petition respondent argues that the tehfra partnership procedures do not cover executive inn because executive inn falls within the small_partnership_exception see sec_6231 b a small_partnership is excepted from these procedures provided that--- i such partnership has or fewer partners each of whom 1s a natural_person other than a nonresident_alien or an estate and ii each partner's share of each partnership_item is the same as his share of every other item for purposes of the preceding sentence a husband and wife and their estates shall be treated a sec_1 partner sec_6231 a b i congress enacted the small_partnership_exception in tefra to ensure that only simple partnerships would be excepted see 99_tc_180 affd 7_f3d_447 5th cir tax compliance act of and related legislation hearings on h_r before the house_committee_on_ways_and_means 97th cong 2d sess these simple partnerships were described in the aforesaid legislative_history as partnerships whose members treat themselves as co- ownerships rather than partnerships and each co-owner resolves his own tax responsibilities separately as an individual with the irs a small_partnership may elect to have the tefra partnership procedures apply see sec_6231 b if made the election will apply for the taxable_year of election and all subsegquent taxable years unless revoked with the consent of the secretary see mcknight v commissioner supra pincite in this case under sec_6231 executive inn is deemed to have had only two partners----petitioners as husband ‘the above version of the statute applies to the tax years and involved here the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 amended sec_6231 b effective for partnership tax years ending after date and wife and kenneth and rosemary manrao as husband and wife-- thereby meeting the first requirement of the small_partnership_exception see sec_6231 b furthermore there is no indication that executive inn filed an election under sec_6231 b to be treated as a partnership for purposes of the tefra partnership procedures in fact executive inn indicated on schedule b of its form_1065 u s partnership return of income line for the and taxable years that it was not subject_to the consolidated audit procedures of sec_6221 through the remaining question therefore is whether the second requirement that each partner's share of each partnership_item was the same as his share of every other item has been satisfied see sec_6231 b ii sec_301 a -1t a temporary proced admin regs fed reg date provides in pertinent part same share the requirement of sec_6231 a b ii is satisfied for a taxable_year if during all periods within that taxable_year each partner's share of each of the partnership items specified in sec_301 a -1 a through iv is the same as that partner's share of each of the other partnership items specified in that section during that period even though the partner's share of all such specified partnership items changes from period to period within that taxable_year xk kek the partnership items referred to in these regulations are items of income gain loss deduction or credit of the partnership expenditures by the partnership not deductible in computing its taxable_income for example charitable_contributions items of the partnership which may be tax preference items under sec_57 for any partner iv income of the partnership exempt from tax sec_301 a -1 a proceed admin regs the same share requirement is determined annually see sec_301 a -1t a temporary proced admin regs fed reg pincite by examining the partnership return and the corresponding schedules k-1l and any amendments thereto received prior to the commencement_date of respondent's audit of the partnership harrell v commissioner t c pincite see also 91_tc_258 as previously noted petitioners' schedules k-1 reflect that they had a 50-percent interest in partnership profits losses and capital for the and taxable years executive inn's forms for the and taxable years reflect partnership ordinary_income of dollar_figure and dollar_figure respectively the only partnership_item listed on petitioners’ schedules k-1 for the and taxable years is ordinary_income from trade_or_business activities there is no indication that petitioners had filed amendments to these forms prior to commencement of the partnership audit in accordance with their -- - 50-percent interest in partnership profits losses and capital petitioners’ distributive_share of executive inn's ordinary_income wa sec_50 percent for both and dollar_figure dollar_figure rounded to the nearest dollar and dollar_figure respectively executive inn has therefore satisfied the same share requirement of sec_6231 b ii based on the foregoing we hold that executive inn falls within the small_partnership_exception under sec_6231 a b and is therefore not covered by the tefra partnership procedures accordingly the extended time period for filing a petition for redetermination under sec_6226 of the tehefra partnership procedures does not apply in this case petitioners argue that congress could not have intended that the small_partnership_exception would apply under these circumstances according to petitioners respondent is abusing the small_partnership_exception by using it as an excuse to abandon a complex partnership level examination and then to issue a deficiency_notice at the partner level ie effectively limiting challenge to the 'modifications' of partnership income we disagree sec_6231 simply codifies congress' intent to exempt simple partnerships like executive inn from the tehfra partnership procedures see mcknight v commissioner t c pincite h conf rept 1982_ 2_cb_667 as noted above partners in simple partnerships like petitioners resolve their own tax responsibilities separately as individuals with the irs mcknight v commissioner t c pincite see tax compliance act of and related legislation hearings on h_r before the house_committee_on_ways_and_means 97th cong 2d sess statement of john s nolan chairman section of taxation american bar association furthermore petitioners had the right which they have attempted to exercise in this case to challenge respondent's determinations resulting from modifications to partnership income by filing a petition for redetermination within days of the mailing of the notice_of_deficiency see sec_6213 petitioners have only themselves to blame for the fact that we lack jurisdiction over this matter because of their untimely filing petitioners further argue that the provisions of subchapter_k sec_701 through and the definitions set forth in sec_7701 defining the terms partnership and partner and defining the term taxpayer somehow mandate the application of the tehfra partnership procedures in this case as noted above the tefra partnership procedures provide a method for uniformly adjusting items of partnership income loss deduction or credit that affect each partner harrell v commissioner t c pincite the provisions of subchapter_k which dictate the substantive determination of a partner's tax_liability do not in any way affect these procedures furthermore the definitions set forth in sec_7701 a apply only where not otherwise distinctly expressed or manifestly incompatible with the intent thereof-- in this case the term partnership has been specifically defined for purposes of the tefra partnership procedures in sec_6231 therefore petitioners' reliance on sec_7701 and is misplaced petitioners' remaining arguments are either meritless or are mooted by our holding that the tefra partnership procedures do not apply since petitioners filed their petition more than days after the mailing of the deficiency_notice respondent's motion to dismiss for lack of jurisdiction will be granted to reflect the foregoing an appropriate order of dismissal will be entered
